Citation Nr: 0637540	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a skin disorder, 
including as a result of exposure to the dioxin, Agent 
Orange.  

2.	Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to the dioxin, Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in April 2006.  


FINDINGS OF FACT

1.	The veteran's service in Korea was not with a unit for 
which exposure to Agent Orange may be presumed.  

2.	Diabetes mellitus was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

3.	A chronic skin disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.	A skin disorder was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.	Diabetes mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran contends that his skin disorder and diabetes 
mellitus, disorders that have been documented in VA 
outpatient treatment records and photographs submitted by the 
veteran, are the result of service, particularly exposure to 
the dioxin, Agent Orange, while in service in Korea.  Review 
of the record shows that he did not manifest a skin disorder 
or diabetes mellitus while on active duty.  On examination 
for separation from service, urinalysis was negative for 
sugar.  Clinical evaluation of the skin was normal.  VA 
outpatient treatment records, dated in 2003, show that the 
veteran was diagnosed as having type II diabetes mellitus.  
There is no indication that this disorder was manifested 
within one year after discharge from active duty.  Type II 
diabetes mellitus is one of the disabilities for which 
service connection may be presumed if exposure to the 
defoliant Agent Orange is documented.  Such exposure may be 
presumed if service in the Republic of Vietnam is confirmed.  
38 C.F.R. § 3.307.  Exposure to Agent Orange may also be 
presumed where service in Korea is confirmed with certain 
elements of the 2nd and 7th Infantry Divisions.  The veteran's 
service record shows that he served in Korea with the 76th 
artillery battalion.  This is not one of the units for which 
presumptive exposure to Agent Orange may be considered.  As 
such, the veteran is not shown to have been exposed to the 
defoliant Agent Orange during service.  

Without presumptive exposure to the defoliant Agent Orange, 
the veteran would have to had manifested the disabilities for 
which he is claiming service connection, a skin disorder and 
Type II diabetes mellitus, during service or within one year 
thereafter.  There is no indication in the service medical 
records or records of treatment subsequent to service that he 
manifested either disorder during this time period.  Thus 
there is no basis upon which to award service connection for 
the claimed disabilities.  While the veteran has given sworn 
testimony to during his hearing on appeal that he was exposed 
to the defoliant Agent Orange during service absent specific 
indications that he served in a unit to which Agent Orange 
may be presumed the service connection may not be established 
on this basis.  Under these circumstances, the claims must be 
denied.  Moreover, the skin disorder is not shown to be 
chloracne which is the skin disorder presumed due to Agent 
Orange exposure.


ORDER

Service connection for a chronic skin disorder or diabetes 
mellitus, including as a result of exposure to Agent Orange, 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


